IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JUDITH MOORE, ADMINISTRATRIX OF : No. 77 EM 2014
THE ESTATE OF DONNIE R. MOORE, :
DECEASED,                           :
                                    :
                 Petitioner         :
                                    :
                                    :
          v.                        :
                                    :
                                    :
COURT OF COMMON PLEAS OF            :
PHILADELPHIA COUNTY                 :
PHILADELPHIA COUNTY                 :
COURTHOUSE COMPLEX LITIGATION :
CENTER CITY HALL, ROOM 622          :
PHILADELPHIA, PA 19107              :
AND VICTOR J. DINUBILE, JR., IN HIS :
CAPACITY AS JUDGE OF THE COURT :
OF PHILADELPHIA COUNTY COURT        :
OF COMMON PLEASE (SIC)              :
PHILADELPHIA COUNTY                 :
COURTHOUSE CITY HALL, ROOM 143 :
PHILADELPHIA, PA 19107,             :
                                    :
                 Respondents        :
                                    :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of August, 2014, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus and the Application

for Leave to File a Reply are DENIED, and the Petition to Intervene is DISMISSED AS

MOOT. The Prothonotary is directed to strike the name of the jurist from the caption.